Citation Nr: 0518768
Decision Date: 07/11/05	Archive Date: 09/19/05

DOCKET NO. 95-20 407                        DATE JUL 11 2005

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida

THE ISSUE

Entitlement to service connection for diabetes mellitus.

REPRESENTATION

Appellant represented by: Veterans of Foreign Wars of the United States

WITNESSES AT HEARING ON APPEAL

Appellant and spouse

ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The veteran, who is the appellant in this case, served on active duty from November 1940 to June 1945. His awards and decorations included the Combat Infantryman Badge and Purple Heart Medal with one oak leaf cluster.

This case was previously before the Board of Veterans' Appeals (Board) in September 1997 and March 2004. Each time, it was remanded for further development. Following the requested development, the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, or the VA Appeals Management Center in Washington, D.C., confirmed and continued the denial of entitlement to service connection for diabetes mellitus. Thereafter, the case was returned to the Board for further appellate action.

In March 2004, the undersigned Veterans Law Judge granted the motion to have the veteran's case advanced on the Board's docket.

FINDING OF FACT

1. The veteran's diabetes mellitus was first clinically manifested many years after service, and the preponderance of the competent evidence of record shows that it is unrelated to service or to the first year after the veteran's discharge from service.

2. The preponderance of the competent evidence of record shows that the veteran's diabetes mellitus is not proximately due to or chronically worsened by service-connected disability, including PTSD.

CONCLUSIONS OF LAW

1. Diabetes mellitus is not the result of disease or injury incurred in or aggravated by service, nor may it be presumed to have been so incurred. 38 U.S.C.A. §§ 1101,

- 2



1110, 1112, 1113, 1131, 1137, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303,3.307. 3.309 (2004). .

2. The criteria for service connection for diabetes mellitus, secondary to service-. connected disability, have not been met. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.310(a) (2004).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Prior to consideration of the merits of the veteran's appeal, the Board must ensure that the VA has met its statutory duty to assist the veteran in the development of his claim.

1. Duty to Assist

During the pendency of this appeal, there was a significant change in the law. On November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. §§ 5100,5102,5103, 5103A, 5106, 5107, 5126 (West 2002)). That law redefined the obligations of the VA with respect to the duty to assist and included an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits. 38 U.S.C.A. §§ 5102, 5103, 5103A.

In particular, the VA had to ensure that the veteran has been notified of the following: (1) the information and evidence not of record that is necessary to substantiate each of his specific claims; (2) the information and evidence that VA will seek to provide; (3) the information and evidence that the veteran is expected to provide; and (4) the need to furnish the VA any evidence in his possession that pertains to any of his claims, i.e., something to the effect that he should give the VA everything he has pertaining to his claims.

- 3 



In August 2001, the VA published final rules implementing the VCAA. 66 Fed. Reg. 45620 (August 29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326(a)).

By virtue of information contained in letters, dated in September 2003 and in March, and October 2004, the VA informed the veteran and his representative of the information and evidence needed to substantiate and complete a claim for VA benefits.

The VA noted that in order to establish service connection for a particular disability, the evidence had to show the following: 1) that the veteran had had an injury in military service or that he had a disease that began in or was made worse by military service; or that there was an event in service which caused injury or disease; 2) that the veteran had current physical or mental disability; and 3) that there was a relationship between the current disability and an injury, disease, or event in service.

The VA noted that it was responsible for obtaining relevant records held by Federal agencies, such as medical records from the military or VA hospitals or those held by the Social Security Administration. The VA also noted that it would make reasonable efforts help the veteran try to get other relevant evidence, such as private medical records, employment records, or records from State or local government agencies. The VA then requested that the veteran inform it if there was an other evidence or information that he thought would support his claim.

The VA told the veteran that he had to respond in a timely manner to its requests for specific information and that he had to give it enough information about his records so that it could obtain them from the person or agency that had them. He was notified that if he wished the VA to obtain medical records of non- VA treatment, he would have to authorize medical personnel to release such records by using VA Form 21-4142. Such information included the complete name and address of each doctor or medical facility and the approximate dates of treatment. The VA stated that it would notify the veteran if the holder of the records declined to provide them or asked for a fee to provide them. The VA noted, however, that it was ultimately

-4



the veteran's responsibility to make sure that it received all of the evidence necessary to support his claim, which wasn't in the possession of a Federal department or agency.

The VA informed the veteran that it had asked the appropriate VA Medical Center (MC) to schedule an examination in conjunction with his claim. The VA stated that it was his responsibility to report for the examination and that the consequences of failing to report for the examination without good cause could include denial of the claim.

The V A told the veteran where to send the information/evidence and set forth time frames for doing so, as welLas the potential consequences for failing to do so. The VA also notified him of what to do if he had questions or needed assistance and provided a telephone number, computer site, and address where he could get additional information.

In addition to the letters, dated in January 2002 and March and June 2003, the veteran was provided with a statement of the Case (SOC), issued in August 1994 and Supplemental Statements of the Case (SSOC's), issued in May 1995, June 1995, October 1996, September 1998, November 2002, February 2003, and May 2005, as well as copies of the Board's remands, dated in September 1997 and March 2004. They further notified the veteran and his representative of the evidence necessary to substantiate his claims of entitlement to service connection for diabetes mellitus. Indeed, the SSOC issued in February 2003 contained the text of38 U.S.C.§ 5103A. The SOC and the SSOC's also identified the evidence that had been received by the RO.

The following evidence has been received in support of the veteran's appeal: the veteran's service medical records, reports of examinations performed by the VA in July 1945, July 1946, February 1947, February 1949, August 1950, March and April 1962, February and December 1997, May 1998, December 2002, January 2003, and March 2005; the report of a VA Social Service evaluation, performed in May 1947; the report of a VA Social and Industrial Survey, performed in October 1963; a May 1982 statement from K. T. H., M.D.; report, outpatient

- 5 


records reflecting the veteran's treatment by the VA from October 1984 through November 2002; records reflecting the veteran's hospitalization by the VA in June 1991, November 1993; the transcript of the veteran's hearing held at the RO in January 1995; and information from the internet, received in December 2002.

After reviewing the record, the Board finds that the RO has met its duty to assist the veteran in the development of evidence to support the claim. It appears that all relevant evidence identified by the veteran has been obtained and associated with the claims folder. In this regard, he has not identified any further outstanding evidence (that has not been sought by the VA), which could be used to support the issue of entitlement to service connection for diabetes mellitus. In this regard, the Board notes that in February 1995, the RO attempted to obtain the veteran's treatment records from H. B. S., Jr., M.D. During his hearing, the veteran reported that such records had been destroyed, and a representative for Dr. S.'s office stated that it did not have such records.

In statements, received in October 2003 and April 2004, the veteran reported that all of his medical evidence was at the VAMC's in Tampa and Gainesville, Florida. However, he did not identify any evidence, dated between November 2002 and March 2004, showing a relationship between his diabetes mellitus and service or the first year after service or between his diabetes mellitus and any service-connected disability. Although he did say that in the near future, he would be submitting a statement from his VA doctor, such a statement was never received by the VA.

Given the extensive efforts by the RO to development the record, there is no reasonable possibility that further development would lead to any additional relevant evidence with respect to the issue of entitlement to service connection for diabetes mellitus. As such, further action is unnecessary in order to meet the VA's statutory duty to assist the veteran in the development of his claim. See, e.g., Sabonis v. Brown, 6 Vet. App. 426,430 (1994) (remands that would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).

- 6 



In light of the foregoing, there is no prejudice to the veteran due to a failure to assist him in the development of his claim of entitlement to service connection for diabetes mellitus. See Mayfield v. Nicholson, No. 02-1077 (Fed. Cir. April 14, 2005) (discussing prejudicial error). Therefore, the Board will proceed to the merits of the appeal.

II. The Facts and Analysis

Service connection connotes many factors, but basically, it means that the facts, shown by the evidence, established that a particular disease or injury resulting in disability was incurred coincident with active military, naval, or air service, or, if preexisting such service, was aggravated therein. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic. When the disease identity is established, there is no requirement of evidentiary showing of continuity. Continuity of symptomatology is required only where the condition noted, during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim. 38 C.F.R. § 3.303(b). Service connection may, however, be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

In determining whether service connection is warranted for a particular disability, there must be competent evidence of current disability (generally, a medical diagnosis), of incurrence or aggravation of a disease or injury in service (lay or medical evidence), and of a nexus between the in-service injury or disease and the current disability (medical evidence). Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

- 7 


Where a veteran who served for ninety (90) days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic conditions, such as diabetes mellitus, to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service. 38 U.S.C.A §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. This presumption is rebuttable by affirmative evidence to the contrary. See 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307.

During his hearing in January 1995, the veteran testified that he had been treated for diabetes since the 1940's, shortly after his discharge from service. However, the preponderance of the evidence discloses that the approximate date of the onset of such disorder was not until the 1980's (See, for example, a VA problem list reflecting the onset in approximately 1988 and a VA outpatient record, dated in April 1994). Indeed, clinical records, dated prior to the 1980's are negative for any evidence of abnormal sugar levels, let alone a diagnosis of diabetes mellitus. In any event, there is no competent evidence of record that such disability is in any way related to service or to the veteran's first year after service. Accordingly, service connection is not warranted on a direct or presumptive basis.

The primary thrust of the veteran's contentions is that his diabetes mellitus is due to or chronically worsened by his service-connected post-traumatic stress disorder (PTSD) or by the medication which he takes for that disorder. In this regard, he notes that he take Librium for PTSD. He has submitted information from the internet showing that high or low blood sugar can be a side effect of medication, such as Elavil, which has been prescribed for his PTSD. Such information also shows that diabetes can be a rare side effect of Zestril which the veteran takes for. hypertension;

Service connection may, in fact, be granted when the evidence shows that a particular disability is proximately due to or the result of a disability for which service connection has already been established. 38 C.F.R. § 3.310(a). In this regard, the United States Court of Appeals for Veterans Claims (hereinafter Court) has stated that when a service-connected disorder causes an increase in disability to

- 8 


a non-service-connected condition, such an increase is to be treated as if service connected. In such cases, the veteran shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation. Allen v. Brown, 7 Vet. App. 439, 448 (1995).

A review of the record shows that service connection is not in effect for hypertension. Thus, secondary service connection for diabetes mellitus is not warranted for medication which he takes for that disorder.

Service connection for PTSD (formerly characterized as the residuals of a blast concussion: psychoneurosis - traumatic neurosis and anxiety reaction) has been in effect since June 17, 1945, the day after the veteran's discharge from service. As noted above, diabetes was not reported until at least 35 years later.

In November 1994, a VA consultant, who was treating the veteran specifically for diabetes, reported that chronic stress and anxiety could have an adverse affect on the veteran's blood glucose. The veteran's psychologist also indicated that such an opinion relating the veteran's diabetic condition and anxiety condition was plausible. However, such statements are not the same as saying that the veteran's service-connected PTSD or the medication he took for that disorder had caused or had chronically worsened the veteran's diabetes mellitus. Indeed, such statements could indicate that glucose readings, which had been within normal limits, could have been adversely affected by chronic stress and anxiety, yet remained within normal limits. Consequently, the veteran was further evaluated to determine whether the adverse impact of stress and anxiety had, in fact, caused or chronically worsened his diabetes mellitus.

Despite VA examinations in May 1998 and March 2005, there were no findings that the veteran's diabetes had been caused or chronically worsened by his service-connected PTSD or the medication which he took for PTSD. Such conclusions were formulated after a review of the record, as well as an interview with and an examination of the veteran. Moreover, the examinations were conducted independently of each other; not only in terms of time but of perspective. Indeed, the May 1998 examination considered the possible relationship between the

- 9 



veteran's PTSD and diabetes primarily from a psychiatric viewpoint, while the March 2005 examination considered the potential relationship primarily from a physical viewpoint. Nevertheless, the examiners were generally consistent in concluding that such a relationship did not exist. Inasmuch as those conclusions were based on the totality of the evidence, the Board finds their opinions persuasive. Therefore, service connection for diabetes mellitus is not warranted secondary to PTSD or to the medications which he takes for that disorder.

In arriving at the foregoing decisions, the Board notes that the only other reports supporting a grant of service connection for diabetes come from the veteran and his spouse (See, for example, the report of a December 1993 VA treatment record and the transcript of the veteran's January 1995 hearing). As lay persons, however, they are only qualified to report on matters which are capable of lay observation. They are not qualified to render opinions which require medical expertise, such as the diagnosis or cause ofa particular disability. 38 C.F.R. § 3.159(a); Espiritu v. Derwinski, 2 Vet. App. 492,494-95 (1992). Therefore, their opinions, without more, cannot be considered competent evidence of service connection for diabetes mellitus.

ORDER

Entitlement to service connection for diabetes mellitus is denied.

G. H. SHUFELT
Veterans Law Judge, Board of Veterans' Appeals

- 10




